DILLON, J.
(dissenting). I think the court erred in refusing to allow! the testimony of George Blum relative to the condition of the crossing in January. It was. vital for the plaintiff to show that this dangerous condition of the crosswalk had existed a sufficient length of time to impart knowledge of it to the city authorities. There is no suggestion of contributory negligence on the part of the plaintiff. If the injury had taken place on smooth ice caused by a recent storm, there could have been no recovery, but the accident occurred on a crossing covered with ice which contained ridges, knobs, mounds, and high places. This crossing was in use by the public and plaintiff was not required to anticipate dangler, but only required to use reasonable care. The plaintiff had on rubbers, and was accompanied by her daughter. It cannot be said that the plaintiff was guilty of contributory negligence as a matter of law.
*289In view of all- the facts and circumstances, it was a case for the jury to decide whether the plaintiff used due care in attempting to cross the street.
Note. — Reported in 198 N. W. 125. See, Headnote, American Key-Numbered Digest, Municipal corporations, Key-No. 821(7), 28 Cyc. 1506.